Name: 2005/384/EC: Commission Decision of 12 May 2005 amending Decisions 2000/45/EC, 2001/405/EC, 2001/688/EC, 2002/255/EC and 2002/747/EC in order to prolong the validity of the ecological criteria for the award of the Community eco-label to certain products (notified under document number C(2005) 1446) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: wood industry;  marketing;  electronics and electrical engineering;  means of agricultural production;  miscellaneous industries;  technology and technical regulations;  communications
 Date Published: 2005-05-20

 20.5.2005 EN Official Journal of the European Union L 127/20 COMMISSION DECISION of 12 May 2005 amending Decisions 2000/45/EC, 2001/405/EC, 2001/688/EC, 2002/255/EC and 2002/747/EC in order to prolong the validity of the ecological criteria for the award of the Community eco-label to certain products (notified under document number C(2005) 1446) (Text with EEA relevance) (2005/384/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme (1), and in particular the second subparagraph of Article 6(1) thereof, After consulting the European Union Eco-labelling Board, Whereas: (1) The product group definition and the ecological criteria set out in Commission Decision 2000/45/EC of 17 December 1999 establishing the ecological criteria for the award of the Community eco-label to washing machines (2) expire on 30 November 2006. (2) The product group definition and the ecological criteria set out in Commission Decision 2001/405/EC of 4 May 2001 establishing the ecological criteria for the award of the Community eco-label to tissue paper products (3) expire on 5 May 2006. (3) The product group definition and the ecological criteria set out in Commission Decision 2001/688/EC of 28 August 2001 establishing ecological criteria for the award of the Community eco-label to soil improvers and growing media (4) expire on 29 August 2006. (4) Commission Decision 2002/255/EC of 25 March 2002 establishing the ecological criteria for the award of the Community eco-label to televisions (5) expires on 31 March 2006. (5) Commission Decision 2002/747/EC of 9 September 2002 establishing revised ecological criteria for the award of the Community eco-label to light bulbs and amending Decision 1999/568/EC (6) expires on 31 August 2006. (6) Pursuant to Regulation (EC) No 1980/2000, a timely review has been carried out of the ecological criteria, as well as of the related assessment and verification requirements, established by those Decisions. (7) In the light of the review of those criteria and requirements, it is appropriate to prolong the period of validity of the ecological criteria and the requirements for a period of one year. (8) Since the review obligation pursuant to Regulation (EC) No 1980/2000 only concerns the ecological criteria and assessment and verification requirements, it is appropriate that Decisions 2002/255/EC and 2002/747/EC remain in effect. (9) Decisions 2000/45/EC, 2001/405/EC, 2001/688/EC, 2002/255/EC and 2002/747/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Committee instituted by Article 17 of Regulation (EC) No 1980/2000, HAS ADOPTED THIS DECISION: Article 1 In Decision 2000/45/EC, Article 3 is replaced by the following: Article 3 The ecological criteria for the product group washing machines, as well as the related assessment and verification requirements, shall be valid until 30 November 2007. Article 2 In Decision 2001/405/EC, Article 3 is replaced by the following: Article 3 The ecological criteria for the product group tissue-paper products, as well as the related assessment and verification requirements, shall be valid until 4 May 2007. Article 3 In Decision 2001/688/EC, Article 3 is replaced by the following: Article 3 The ecological criteria for the product group soil improvers and growing media, as well as the related assessment and verification requirements, shall be valid until 28 August 2007. Article 4 In Decision 2002/255/EC, Article 4 is replaced by the following: Article 4 The ecological criteria for the product group televisions, as well as the related assessment and verification requirements, shall be valid until 31 March 2007. Article 5 In Decision 2002/747/EC, Article 5 is replaced by the following: Article 5 The ecological criteria for the product group light bulbs, as well as the related assessment and verification requirements, shall be valid until 31 August 2007. Article 6 This Decision is addressed to the Member States. Done at Brussels, 12 May 2005. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 237, 21.9.2000, p. 1. (2) OJ L 16, 21.1.2000, p. 74. Decision as amended by Decision 2003/240/EC (OJ L 89, 5.4.2003, p. 16). (3) OJ L 142, 29.5.2001, p. 10. (4) OJ L 242, 12.9.2001, p. 17. (5) OJ L 87, 4.4.2002, p. 53. (6) OJ L 242, 10.9.2002, p. 44.